NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

DOUGLAS PATON, as personal                 )
representative of the Estate of Stephen G. )
Fox, deceased,                             )
                                           )
             Appellant,                    )
                                           )
v.                                         )        Case No. 2D18-791
                                           )
NEW HEIGHTS AVIATION, LLC,                 )
                                           )
             Appellee.                     )
                                           )

Opinion filed March 29, 2019.

Appeal from the Circuit Court for Pinellas
County; Cynthia Newton, Judge.

Hunter H. Chamberlin of Chamberlin Law
Firm, P.A., Tampa, for Appellant.

Shyamie Dixit and Robert L. Vessel of
Dixit Law Firm, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, MORRIS, and BLACK, JJ., Concur.